
	
		I
		111th CONGRESS
		1st Session
		H. R. 2030
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Blumenauer (for
			 himself, Mr. Payne,
			 Mr. Rohrabacher,
			 Mr. Jackson of Illinois,
			 Mr. Boozman,
			 Mr. George Miller of California,
			 Mr. Burton of Indiana,
			 Mr. Fortenberry,
			 Mr. Welch, and
			 Mr. Wamp) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To provide 100,000,000 people with first-time access to
		  safe drinking water and sanitation on a sustainable basis by 2015 by improving
		  the capacity of the United States Government to fully implement the Senator
		  Paul Simon Water for the Poor Act of 2005.
	
	
		1.Short titleThis Act may be cited as the
			 Senator Paul Simon Water for the World
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)The Senator Paul Simon Water for the Poor Act of
			 2005 (Public Law 109–121)—
				(A)makes access to safe water and sanitation
			 for developing countries a specific policy objective of United States foreign
			 assistance programs;
				(B)requires the Secretary of State to—
					(i)develop a strategy to elevate the role of
			 water and sanitation policy; and
					(ii)improve the effectiveness of United States
			 assistance programs undertaken in support of that strategy;
					(C)codifies Target 10 of the United Nations
			 Millennium Development Goals; and
				(D)seeks to reduce by half between 1990 (the
			 baseline year) and 2015—
					(i)the proportion of people who are unable to
			 reach or afford safe drinking water; and
					(ii)the proportion of people without access to
			 basic sanitation.
					(2)On December 20, 2006, the United Nations
			 General Assembly, in GA Resolution 61/192, declared 2008 as the International
			 Year of Sanitation, in recognition of the impact of sanitation on public
			 health, poverty reduction, economic and social development, and the
			 environment.
			(3)On August 1, 2008, Congress passed H. Con.
			 Res. 318, which—
				(A)supports the goals and ideals of the
			 International Year of Sanitation; and
				(B)recognizes the importance of sanitation on
			 public health, poverty reduction, economic and social development, and the
			 environment.
				(4)While progress is being made on safe water
			 and sanitation efforts—
				(A)more than 884,000,000 people throughout the
			 world lack access to safe drinking water; and
				(B)2 of every 5 people in the world do not
			 have access to basic sanitation services.
				(5)The health consequences of unsafe drinking
			 water and poor sanitation are significant, accounting for—
				(A)nearly 10 percent of the global burden of
			 disease; and
				(B)more than 2,000,000 deaths each
			 year.
				(6)The effects of climate change are expected
			 to produce severe consequences for water availability and resource management
			 in the future, with 2,800,000,000 people in more than 48 countries expected to
			 face severe and chronic water shortages by 2025.
			(7)According to the
			 November 2008 report entitled, Global Trends 2025: A Transformed
			 World, the National Intelligence Council expects rapid urbanization and
			 future population growth to exacerbate already limited access to water,
			 particularly in agriculture-based economies.
			(8)A
			 2009 report published in the Proceedings of the National Academy of Sciences
			 projects that the effects of climate change will produce long-term droughts and
			 raise sea levels for the next 1,000 years, regardless of future efforts to
			 combat climate change.
			(9)According to the
			 2005 Millennium Ecosystem Assessment, commissioned by the United Nations, more
			 than 1/5 of the world population relies on freshwater that
			 is either polluted or excessively withdrawn.
			(10)The impact of water scarcity on conflict
			 and instability is evident in many parts of the world, including the Darfur
			 region of Sudan, where demand for water resources has contributed to armed
			 conflict between nomadic ethnic groups and local farming communities.
			(11)In order to further the United States
			 contribution to safe water and sanitation efforts, it is necessary to—
				(A)expand foreign assistance capacity to
			 address the challenges described in this section; and
				(B)represent issues related to water and
			 sanitation at the highest levels of United States foreign assistance and
			 diplomatic deliberations, including those related to issues of global health,
			 food security, the environment, global warming, and maternal and child
			 mortality.
				3.Sense of
			 CongressIt is the sense of
			 Congress that the United States should lead a global effort to bring
			 sustainable access to clean water and sanitation to poor people throughout the
			 world.
		4.PurposeThe purpose of this Act is—
			(1)to provide first-time access to safe water
			 and sanitation, on a sustainable basis, for 100,000,000 people in high priority
			 countries (as designated under section 6(f) of the
			 Senator Paul Simon Water for the Poor Act of
			 2005 (22 U.S.C. 2152h note)) by 2015; and
			(2)to enhance the capacity of the United
			 States Government to fully implement the Senator Paul Simon Water for the Poor Act of
			 2005 (Public Law 109–121).
			5.Developing United States Government
			 capacitySection 135 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2152h) is amended by adding at the
			 end the following:
			
				(e)Office of water
					(1)EstablishmentTo carry out the purposes of subsection
				(a), the Administrator of the United States Agency for International
				Development shall establish the Office of Water within the Bureau for Economic
				Growth, Agriculture, and Trade.
					(2)LeadershipThe Office of Water shall be headed by a
				Director for Safe Water and Sanitation, who shall report directly to the
				Assistant Administrator of the Bureau for Economic Growth, Agriculture, and
				Trade.
					(3)DutiesThe Director shall—
						(A)implement this section and the Senator Paul
				Simon Water for the Poor Act of 2005 (Public Law 109–121);
						(B)develop and
				implement country-specific water strategies and expertise, in collaboration
				with appropriate United States Agency for International Development Mission
				Directors, to meet the goal of providing 100,000,000 additional people with
				sustainable access to safe water and sanitation by 2015; and
						(C)place primary emphasis on providing safe,
				affordable, and sustainable drinking water, sanitation, and hygiene in a manner
				that—
							(i)is consistent with sound water resource
				management principles; and
							(ii)utilizes such approaches as direct service
				provision, capacity building, institutional strengthening, regulatory reform,
				and partnership collaboration.
							(4)CapacityThe
				Director may utilize interagency details or partnerships with universities,
				civil society, and the private sector, as needed, to strengthen implementation
				capacity.
					(f)Special Coordinator for International
				Water
					(1)EstablishmentTo increase the capacity of the Department
				of State to address international issues regarding safe water, sanitation,
				integrated river basin management, and other international water programs, the
				Secretary of State shall establish a Special Coordinator for International
				Water (referred to in this subsection as the Special
				Coordinator), who shall report to the Under Secretary for Democracy and
				Global Affairs.
					(2)DutiesThe Special Coordinator shall—
						(A)oversee and coordinate the diplomatic
				policy of the United States Government with respect to global freshwater
				issues, including interagency coordination related to—
							(i)sustainable access to safe drinking water,
				sanitation, and hygiene;
							(ii)integrated river basin and watershed
				management;
							(iii)transboundary conflict;
							(iv)agricultural and urban productivity of
				water resources;
							(v)disaster recovery,
				response, and rebuilding;
							(vi)pollution mitigation; and
							(vii)adaptation to hydrologic change due to
				climate variability; and
							(B)ensure that international freshwater issues
				are represented—
							(i)within the United States Government;
				and
							(ii)in key diplomatic, development, and
				scientific efforts with other nations and multilateral organizations.
							(3)StaffThe Special Coordinator is authorized to
				hire a limited number of staff to carry out the duties described in paragraph
				(2).
					.
		6.Safe water, sanitation, and hygiene
			 strategySection 6 of the
			 Senator Paul Simon Water for the Poor Act of
			 2005 (22 U.S.C. 2152h note) is amended—
			(1)in subsection (c), by adding at the end the
			 following: In developing the program activities needed to implement the
			 strategy, the Secretary shall consider the results of the assessment described
			 in subsection (e)(9).; and
			(2)in subsection (e)—
				(A)in paragraph (5), by striking
			 and at the end;
				(B)in paragraph (6), by striking the period at
			 the end and inserting a semicolon; and
				(C)by adding at the end the following:
					
						(7)an assessment of all United States
				Government foreign assistance allocated to the drinking water and sanitation
				sector during the 3 previous fiscal years, across all United States Government
				agencies and programs, including an assessment of the extent to which the
				United States Government’s efforts are reaching the goal of providing
				first-time access to safe water and sanitation on a sustainable basis for
				100,000,000 people in high priority countries;
						(8)recommendations on what the United States
				Government would need to do to achieve the goals referred to in paragraph (7),
				in support of the United Nation’s Millennium Development Goal on access to safe
				drinking water; and
						(9)an assessment of
				best practices for mobilizing and leveraging the financial and technical
				capacity of business, governments, nongovernmental organizations, and civil
				society in forming public-private partnerships that measurably increase access
				to safe drinking water and
				sanitation.
						.
				7.Developing local capacityThe Senator Paul Simon Water for the Poor Act of
			 2005 (Public Law 109–121) is amended—
			(1)by redesignating sections 9, 10, and 11 as
			 sections 10, 11, and 12, respectively; and
			(2)by inserting after section 8 the
			 following:
				
					9.Water and sanitation institutional
				capacity-building program
						(a)Establishment
							(1)In generalThe Secretary of State and the
				Administrator of the United States Agency for International Development
				(referred to in this section as the Secretary and the
				Administrator, respectively), in consultation with host country
				institutions, the Centers for Disease Control and Prevention, the Department of
				Agriculture, and other agencies, as appropriate, shall establish, in every high
				priority country, a program to build the capacity of host country institutions
				and officials responsible for water and sanitation in countries that receive
				assistance under section 135 of the Foreign Assistance Act of 1961, including
				training at appropriate levels, to—
								(A)provide
				affordable, equitable, and sustainable access to safe drinking water and
				sanitation;
								(B)educate the
				populations of such countries about the dangers of unsafe drinking water and
				lack of proper sanitation; and
								(C)encourage behavior
				change to reduce individuals’ risk of disease from unsafe drinking water and
				lack of proper sanitation and hygiene.
								(2)CoordinationThe programs established under subsection
				(a) shall be coordinated in each country by the lead country water manager
				designated in subsection (b)(2).
							(3)ExpansionThe Secretary and the Administrator may
				establish the program described in this section in additional countries if the
				receipt of such capacity building would be beneficial for promoting access to
				safe drinking water and sanitation, with due consideration given to good
				governance.
							(4)CapacityThe
				Secretary and the Administrator—
								(A)shall designate
				staff with appropriate expertise to carry out the strategy developed under
				section 4; and
								(B)may utilize, as
				needed, interagency details or partnerships with universities, civil society,
				and the private sector to strengthen implementation capacity.
								(b)DesignationThe United States Agency for International
				Development Mission Director for each country receiving a high
				priority designation under section 6(f) and for each region containing
				a country receiving such designation shall—
							(1)designate safe drinking water and
				sanitation as a strategic objective;
							(2)appoint an employee of the United States
				Agency for International Development as in-country water and sanitation manager
				to coordinate the in-country implementation of this Act and section 135 of the
				Foreign Assistance Act of 1961 (22 U.S.C. 2152h) with host country officials at
				various levels of government responsible for water and sanitation, the
				Department of State, and other relevant United States Government agencies;
				and
							(3)coordinate with the Development Credit
				Authority and the Global Development Alliance to further the purposes of this
				Act.
							.
			8.Other activities
			 supportedSection 135(c) of
			 the Foreign Assistance Act (22 U.S.C. 2152h(c)) is amended—
			(1)in paragraph (3), by striking
			 and at the end;
			(2)in paragraph (4), by striking the period at
			 the end; and
			(3)by adding at the end the following:
				
					(5)foster global
				cooperation on research and technology development, including regional
				partnerships among water experts to address safe drinking water, sanitation,
				water resource management, and other water-related issues;
					(6)establish regional
				and cross-border cooperative activities between scientists and specialists that
				work to share technologies and best practices, mitigate shared water
				challenges, foster international cooperation, and defuse cross-border
				tensions;
					(7)provide grants
				through the United States Agency for International Development to foster the
				development, dissemination, and increased and consistent use of low cost and
				sustainable technologies, such as household water treatment, hand washing
				stations, and latrines, for providing safe drinking water, sanitation, and
				hygiene that are suitable for use in high priority countries, particularly in
				places with limited resources and infrastructure;
					(8)in collaboration
				with the Centers for Disease Control and Prevention, Department of Agriculture,
				the Environmental Protection Agency, the National Oceanic and Atmospheric
				Administration, and other agencies, as appropriate, conduct formative and
				operational research and monitor and evaluate the effectiveness of programs
				that provide safe drinking water and sanitation; and
					(9)integrate efforts
				to promote safe drinking water, sanitation and hygiene with existing foreign
				assistance programs, as appropriate, including activities focused on HIV/AIDS,
				malaria, tuberculosis, maternal and child health, food security, and
				nutritional
				support.
					.
			9.Updated report regarding water for peace
			 and securitySection 11(b) of
			 the Senator Paul Simon Water for the Poor Act
			 of 2005, as redesignated by section 7, is amended by adding at
			 the end the following: The report submitted under this subsection shall
			 include an assessment of current and likely future political tensions over
			 water sources and multidisciplinary assessment of the expected impacts of
			 global climate change on water supplies in 10, 25, and 50
			 years..
		10.Authorization of appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated for fiscal year 2009 and for each subsequent fiscal year
			 such sums as may be necessary to carry out this Act and the amendments made by
			 this Act, pursuant to the criteria set forth in the
			 Senator Paul Simon Water for the Poor Act of
			 2005 (Public Law 109–121).
			(b)Use of
			 funds
				(1)General water
			 resource management activitiesUp to 20 percent of the amounts
			 appropriated to implement this Act may be used to support general water
			 resource management activities that improve countries’ overall water
			 sources.
				(2)Other
			 activitiesAny amounts
			 appropriated to implement this Act that are not used to carry out the
			 activities described in paragraph (1) shall be allocated for activities related
			 to safe drinking water, sanitation, and hygiene.
				
